Exhibit 10.4
THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN FACILITY AGREEMENT AND GUARANTY
THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED LOAN FACILITY AGREEMENT AND
GUARANTY (this "Amendment”), is made and entered into as of July 1, 2011, by and
among AARON’S, INC., a Georgia corporation (“Sponsor”), each of the lending
institutions listed on the signature pages hereto (such lenders, the
“Participants”) and SUNTRUST BANK, a banking corporation organized and existing
under the laws of Georgia having its principal office in Atlanta, Georgia, as
Servicer (in such capacity, the “Servicer”).
W I T N E S S E T H:
WHEREAS, the Sponsor, the Participants and the Servicer are parties to a certain
Second Amended and Restated Loan Facility Agreement and Guaranty, dated as of
June 18, 2010, as amended by that certain First Amendment to Second Amended and
Restated Loan Facility Agreement and Guaranty dated as of March 31, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Facility Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Loan Facility
Agreement), pursuant to which the Participants have made certain financial
accommodations available to the Sponsor;
WHEREAS, the Sponsor has requested that the Participants and the Servicer amend
certain provisions of the Loan Facility Agreement, and subject to the terms and
conditions hereof, the Participants are willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Sponsor, the Participants and the Servicer
agree as follows:
1. Amendments. Section 8.8 of the Loan Facility Agreement is hereby amended by
replacing clause (i) in the proviso thereof with the following new clause (i) to
read in its entirety as follows:
“(i) the foregoing shall not apply to restrictions or conditions imposed by law
or by this Agreement or any other Transaction Document or the 2005 Note
Agreement (or in any other note purchase agreement entered into in connection
with any Private Placement Debt permitted to be incurred hereunder, so long as
such restrictions and conditions are not any more restrictive than those imposed
by the 2005 Note Agreement),”
2. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Participants hereunder, it is understood and agreed that this Amendment
shall not become effective, and the Sponsor shall have no rights under this
Amendment, until the Servicer shall have received:
(i) executed counterparts to this Amendment from the Sponsor, each of the
Guarantors and the Participants;
(ii) a certificate of the Secretary or Assistant Secretary of the Sponsor and
each Guarantor, (A) attaching certificates of good standing or existence, as may
be available from the Secretary of State of the jurisdiction of incorporation of
the Sponsor and the Guarantors, (B) certifying the name, title and true
signature of each officer of the Sponsor or the Guarantor, as the case may be,
executing the Amendment and (C) certifying that there have been no changes to
the articles of incorporation or bylaws of the Sponsor or any Guarantor since
the Effective Date; and

 

 



--------------------------------------------------------------------------------



 



(iii) reimbursement or payment of its reasonable costs and expenses incurred in
connection with this Amendment (including reasonable fees, charges and
disbursements of King & Spalding LLP, counsel to the Servicer).
3. Representations and Warranties. To induce the Participants and the Servicer
to enter into this Amendment, each Credit Party hereby represents and warrants
to the Participants and the Servicer that:
(a) The execution, delivery and performance by such Credit Party of this
Amendment (i) are within such Credit Party’s power and authority; (ii) have been
duly authorized by all necessary corporate and shareholder action; (iii) are not
in contravention of any provision of such Credit Party’s certificate of
incorporation or bylaws or other organizational documents; (iv) do not violate
any law or regulation, or any order or decree of any Governmental Authority;
(v) do not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Credit Party or any of its Subsidiaries is a party or by which such Credit Party
or any such Subsidiary or any of their respective property is bound; (vi) do not
result in the creation or imposition of any Lien upon any of the property of
such Credit Party or any of its Subsidiaries; and (vii) do not require the
consent or approval of any Governmental Authority or any other person;
(b) This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general;
(c) After giving effect to this Amendment, the representations and warranties
contained in the Loan Facility Agreement and the other Operative Documents are
true and correct in all material respects, and no Credit Event or Unmatured
Credit Event has occurred and is continuing as of the date hereof; and
(d) After giving effect to this Amendment, all Participation Certificates
previously issued remain in full force and effect.
4. Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Sponsor of this Amendment and jointly and severally ratify and
confirm the terms of the Guaranty Agreement with respect to the indebtedness now
or hereafter outstanding under the Loan Facility Agreement as amended hereby and
all promissory notes issued thereunder. Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Sponsor to the Participants or any
other obligation of the Sponsor, or any actions now or hereafter taken by the
Participants with respect to any obligation of the Sponsor, the Guaranty
Agreement (and in the case of Sponsor, the guaranty as set forth in Article X of
the Loan Facility Agreement) (i) is and shall continue to be a primary, absolute
and unconditional obligation of such Guarantor, except as may be specifically
set forth in the Guaranty Agreement (or in the case of Sponsor, the guaranty
provisions set forth in Article X of the Loan Facility Agreement), and (ii) is
and shall continue to be in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of the Guarantors under the Guaranty
Agreement (or in the case of Sponsor, the guaranty provisions set forth in
Article X of the Loan Facility Agreement).

 

2



--------------------------------------------------------------------------------



 



5. Effect of Amendment. Except as set forth expressly herein, all terms of the
Loan Facility Agreement, as amended hereby, and the other Operative Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Sponsor to the Participants
and the Servicer. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Participants under the Loan Facility Agreement,
nor constitute a waiver of any provision of the Loan Facility Agreement. This
Amendment shall constitute a Operative Document for all purposes of the Loan
Facility Agreement.
6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.
7. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Loan Facility Agreement or an accord
and satisfaction in regard thereto.
8. Costs and Expenses. The Sponsor agrees to pay on demand all reasonable costs
and expenses of the Servicer in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for the Servicer with respect
thereto.
9. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.
10. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
11. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.
[Signature Pages To Follow]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Sponsor and the Guarantors, by their
respective authorized officers as of the day and year first above written.

            SPONSOR:

AARON’S, INC.
      By:   /s/ Gilbert L. Danielson         Gilbert L. Danielson       
Executive Vice President, Chief Financial Officer   

            GUARANTOR:

AARON INVESTMENT COMPANY, as Guarantor
      By:   /s/ Gilbert L. Danielson         Name:   Gilbert L. Danielson       
Title:   Vice President and Treasurer   

[SIGNATURE PAGE TO THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 



--------------------------------------------------------------------------------



 



            PARTICIPANTS:

SUNTRUST BANK
      By:   /s/ J. Matthew Rowand         Name:   J. Matthew Rowand       
Title:   Vice President   

[SIGNATURE PAGE TO THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.
      By:   /s/ Ben Wright         Name:   Ben Wright        Title:   Vice
President   

[SIGNATURE PAGE TO THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 



--------------------------------------------------------------------------------



 



            REGIONS BANK
      By:   /s/ Scott J. Rossman         Name:   Scott J. Rossman       
Title:   SVP   

[SIGNATURE PAGE TO THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Ryan Maples         Name:   Ryan Maples        Title:   Vice
President   

[SIGNATURE PAGE TO THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 